Citation Nr: 1817859	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky
 
 
THE ISSUES
 
 
1. Entitlement to service connection for sleep apnea, to include as secondary to a persistent depressive disorder (dysthymia) with anxious distress. 
 
2. Entitlement to service connection for a bilateral foot disorder, to include flat feet.  
 
3. Entitlement to service connection for a bilateral knee disorder. 
 
4. Entitlement to service connection for a right ankle disorder. 
 
5. Entitlement to service connection for a headache disorder. 
 
6. Entitlement to service connection for residuals of Bell's palsy.  

 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1989 to June 1993.  He also served in the reserve.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2012 rating decisions by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  
 
In February 2015, a video conference hearing was held before the undersigned.  A transcript of the hearing is of record.  While evidence has been received since final consideration of the claims by the RO, the Veteran waived his right to have the RO initially consider newly submitted evidence, thus allowing the Board to proceed with appellate review.
 
The claims were remanded in July 2015 for further development.
 
The issues entitlement to service connection for sleep apnea, to include as secondary to a persistent depressive disorder (dysthymia) with anxious distress; and entitlement to service connection for a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
FINDINGS OF FACT
 
1. The Veteran's pes planus existed prior to his active duty service. 

2.  The Veteran's preexisting pes planus was asymptomatic during service and was not aggravated by service.  

3.  The Veteran's heel spurs did not manifest until over a decade after active duty service.
 
4. The Veteran's current bilateral knee disorder did not manifest in service and is not causally related to service.
 
5. The Veteran's right ankle disability did not manifest in service and is not causally related to service.
 
6. The Veteran does not have residuals of Bell's palsy.  
 
 
CONCLUSIONS OF LAW
 
1. A chronic bilateral foot disorder, to include flat feet was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
 
2. A chronic bilateral knee disorder was not incurred or aggravated in service, is otherwise unrelated to service, and arthritis of the knees may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  
 
3. A chronic right ankle disability was not incurred or aggravated in service is otherwise unrelated to service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.
 
4. Residuals of Bell's palsy are not the result of disease or injury incurred in or aggravated by service, it may not be presumed to have been so incurred, and it is not proximately due to or aggravated by a disease for which service connection has already been established.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Duties to Notify and Assist
 
VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
II. Legal Criteria
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  
 
Service connection will be presumed for arthritis if manifested to a compensable degree within one year after discharge from active duty.  38 U.S.C. §§ 1101 (3), 1112(a)(1); 38 C.F.R. §§ 3.307, 3.309(a). 
 
When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
 
A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 
 
III. Facts
 
Bilateral Knee, right ankle, and foot disorders.
 
The Veteran asserts that he has a bilateral foot disorder due to an inservice aggravation of his preexisting pes planus.  The Veteran also asserts that his bilateral foot disorder caused bilateral knee and right ankle disabilities, or alternatively that his right ankle disability occurred due to injury while on active duty.
 
The Veteran's September 1988 enlistment examination noted a diagnosis of asymptomatic moderate pes planus.  At that time, the Veteran remarked that his feet did not cause him any trouble.  

In March 1990 the claimant reported a one month history of bilateral knee pain.  X-ray study of the knees revealed no evidence of fracture, dislocation or degenerative changes.  The examiner found that the Veteran was suffering from bilateral knee pain that existed prior to service.  Administrative separation was recommended.  While the appellant was referred to physical therapy he missed his appointment.  

In June 1990 the appellant reported having headaches.  Following physical examination he was referred to psychology who diagnosed an occupational problem.  The examiner opined that the Veteran was not suitable for the military, and an administrative discharge was recommended. 

In July 1990 the Veteran was seen after suffering an right ankle inversion injury while playing basketball.  By August 1990 the Veteran was reporting some improvement although he did report some lateral pain.  The Veteran in August 1990 also reported bilateral knee pain.  Following physical examination the Veteran was diagnosed with a resolving right ankle sprain, and bilateral knee pain.  X-ray study in August 1990 revealed no evidence of fracture, dislocation or degenerative changes.

The claimant was seen for complaints of headaches over the prior 10 days in February 1993.  The headaches were not relieved by the use of Tylenol.  The clinical assessment was vascular headaches.  

In March 1993, the Veteran reported a history of bilateral knee pain.  No pertinent findings were noted on examination.

The appellant was seen for a separation examination in May 1993.  The appellant denied a history of frequent or severe headaches, a trick or locked knee, foot trouble, as well as any history of bone, joint or other deformity.  Clinical examination of head, lower extremities, feet and neurologic system revealed that the Veteran was clinically normal.  No pertinent diagnosis was offered.

During his February 2015 hearing, the Veteran testified that pes planus did not cause him pain before he enlisted into active duty service.  He explained that he first experienced foot pain after wearing boondocker boots and steel toe shoes, and after being constantly needing to walk and stand on concrete while on active duty.  He testified that his foot pain continued throughout his active duty service.  The appellant states that a private physician prescribed shoes and inserts for his foot condition after his active duty service.  
 
As noted, the Veteran's May 1993 separation examination did not note any knee, ankle or foot disorder.  The Veteran testified that during his separation examination the examiner asked if he experienced pain on that day only, and that the examiner ignored the appellant's complaint of foot, knee, and ankle injuries that occurred during active duty service.  As noted, however, in a May 1993 Report of Medical History form the appellant was asked "Have you ever had or Have you now?" followed by a list of disorders to which the Veteran was to mark "Yes", "No", or "Don't Know" as appropriate.  Veteran responded "No" to whether he had or ever had any foot trouble.  Similarly, the Veteran did not note an ankle or knee disorder.   There is no documentation indicating that the Veteran was otherwise treated for or diagnosed with a foot disorder while in service.  Further, during an April 2000 reserve examination, the Veteran responded that he considered himself in great condition, while again marking "No" to foot trouble.
 
The Veteran was diagnosed with bilateral heel spurs by a private examiner in December 2010, seventeen years after active duty service, negating a relationship between his current disability and service.  There is no evidence that the examiner linked heel spurs to service.  The examiner did note pes planus with pronation.
 
An October 2011 orthopedics examination reported that the Veteran was "mildly flat-footed", showing no progression of his claimed condition.
 
The Veteran was afforded a VA examination in March 2016 to assess his claimed foot disability.  The Veteran reported bilateral foot pain with a "throbbing, sharp, numbness" sensation.  He also reported daily flare-ups when standing or walking, and functional loss that prevented him from participating in sports.  The examiner noted the Veteran's complaint of foot pain on use, pain on weight-bearing, and a bilateral disturbance of foot locomotion.   The examiner diagnosed the Veteran with heel spurs in both feet, and attributed his symptoms to heel spurs.  The examiner did not find evidence of traumatic arthritis, degenerative disease, fracture, or periosteal reaction.  Additionally, the examiner did not find progression or aggravation of the Veteran's pes planus, noting that pes planus can be asymptomatic.  
 
The Veteran was examined for a right ankle disorder during the March 2016 VA examination.   The Veteran reported suffering a right ankle sprain playing basketball in July 1990 while on active duty.  He could not recall treatment for the injury other than with ice and Ibuprofen.  His swelling resolved and the Veteran returned to active duty.  The VA examiner found that this was an acute and transitory condition, remarking that the Veteran confirmed he was getting better during his in-service ankle sprain follow up, and that his separation examination was normal for joints.  The Veteran did not indicate that he had an ankle injury on a subsequent reserve examination.  Again the appellant described himself to be "in great condition" during a full medical examination in April 2000.  
 
During a March 2016 examination, the VA examiner noted the Veteran's report of flare-ups as well as functional loss that prevented him from playing basketball or running.  The examiner did not find evidence of a right ankle sprain during the examination.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness, or due to a service connected condition. The examiner opined that the 1990 sprain was acute and transitory.  The examiner suspected ankle instability or dislocation, but found no sign of ankylosis, osseous, articular abnormalities or muscle atrophy.
 
With regard to the Veteran's claimed knee condition, the examiner noted that while the Veteran was seen in service for knee pain, he was not diagnosed with a knee disorder.  The Veteran's August 1990 knee x-rays were normal.  There was no evidence of an acute fracture, dislocation, or degenerative changes in his knees.  While the Veteran complained on his separation examination that his knees hurt after standing for thirty minutes, he denied knee problems during his April 2000 reserve examination.  

There is no evidence of a bilateral knee disability while in service, nor is there evidence of continuity of symptoms related to a knee disorder after separation from active duty.  The Veteran now complains that he has sharp pain and severe daily flare-ups and is unable to play sports or climb ladders.  Upon examination, the Veteran was noted to have enthesopathy patella related to repetitive action of the quadriceps tendon.  The examination did not show degenerative disease, medial or lateral compartment spurring, patello- femoral compartment spurring, effusion, fraction, radiopaque foreign body, abnormal calcification.
 
There is no evidence showing that the Veteran has any right ankle or knee disability that is etiologically related to active service, or evidence of a bilateral foot disorder that was incurred or aggravated due to active duty service.  
 
The appellant has not submitted a competent medical opinion establishing an etiological link between his claimed disabilities and his active service.  The Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis.  However, the Veteran is not qualified to offer a competent opinion as to whether any knee or ankle disorder  that first manifested decades after service separation is related to any in-service injury, as this is too complex to be based on a lay observation alone.  Similarly, the Veteran is not qualified to make a competent opinion as to whether an asymptomatic foot disability was aggravated inservice  as this is too complex to be based on a lay observation alone.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  
 
Consequently, the Veteran's lay assertions regarding the etiology of any knee, ankle, or foot disorder are not competent evidence upon which to grant claims for service connection.  Latham v. Brown, 7 Vet. App. 359 (1995).  The VA medical opinions are more persuasive because of the training and experience of the examiner, and are the most persuasive evidence.
 
Accordingly, the preponderance of the evidence is against the claims of entitlement to service connection for a bilateral foot disability, bilateral knee disability, and a right ankle disability.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are denied.   38 U.S.C. §§ 1110, 1131, 5107 (b); 38 C.F.R. § 3.102.
 
Residuals of Bell's palsy
 
The Veteran claims entitlement to residuals of Bell's palsy.  The Veteran's active duty service treatment records show that he was diagnosed with Bell's palsy in November 1990.  Examination in December 1990 revealed that the disorder was much improved with motion seen on all five branches of the seventh cranial nerve.

The appellant was seen for a separation examination in May 1993.  Clinical examination of head and neurologic system revealed that the Veteran was clinically normal.  No pertinent diagnosis was offered.

During his February 2015 hearing the Veteran testified that he experienced residual symptoms from Bell's palsy, including a crooked smile, trouble tasting food, drooling, dry mouth, difficulty swallowing and headaches.  He also stated that his face twitches uncontrollably at times.
 
The Veteran was seen for a VA examination in March 2016, however, the examiner did not find signs, complications, pertinent physical findings, or symptoms attributable to any condition affecting cranial nerves V, VII, and/or IX-XII.  The examiner commented that the Veteran's dry mouth and problems swallowing food have multiple etiologies, including mouth breathing during sleep, the drying effect of using oxygen to treat sleep apnea,  acid reflux, or one of the appellant's medications.  He also explained that drooling while awake could be secondary to the Veteran's diagnosed anxiety, while drooling during sleep is very common.
 
The examiner noted that muscle strength testing as well as sensory exams were normal in the relevant cranial nerves.  The examiner explained that Bell's palsy is a temporary unilateral facial paralysis.  In fact, the Veteran voiced no residuals from his diagnosed Bell's palsy while in service or within a year of separation from active duty.  The Veteran's medical records indicate that he fully recovered from his in-service Bell's palsy with no residuals.
 
There is no evidence showing that the appellant has suffered from residuals of Bell's palsy at any time since he filed his claim for service connection.  As such, the Board finds that the preponderance of the evidence is against the claim.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  
 
The benefits sought on appeal are denied.  38 U.S.C. §§ 1110, 1131, 5107.
 
 
ORDER
 
Entitlement to service connection for a bilateral foot disorder, to include flat feet is denied.
 
Entitlement to service connection for a bilateral knee disorder is denied.
 
Entitlement to service connection for a right ankle disorder is denied.
 
Entitlement to service connection for residuals of Bell's palsy is denied. 
 
 
REMAND
 
The Veteran claims entitlement to service connection for sleep apnea, to include as secondary to his persistent depressive disorder (dysthymia) with anxious distress. 
 
The Board in its July 2015 remand directed that a VA examination be afforded to the Veteran to ascertain whether his diagnosed sleep apnea was related to service.  In March 2016, the examiner noted that the Veteran did not currently have any findings, signs or symptoms attributable to sleep apnea, but also answered that the Veteran requires the use of a continuous positive airway pressure machine for breathing.  Additionally, the Veteran's medical records clearly show that he has very severe obstructive sleep apnea.  

The March 2016 VA examiner noted that "without documentation of sleep apnea symptoms starting in service and no showing of continuity of symptoms after service, there is no nexus".  The examiner did not, however, address the Veteran's report that he would stop breathing during his sleep while on active duty.  While the examiner explained that not all snoring is related to sleep apnea, he did not discuss whether the Veteran's snoring during active duty service, as well as his subsequent diagnosis of severe obstructive sleep apnea years after service indicated likelihood that he had sleep apnea during active service.  Further, the examiner did not address whether it is likely as not that the Veteran's sleep apnea is related to or permanently worsened by his service-connected dysthymia with anxious distress.  Thus, a new VA examination is required.
 
With regard to the claim of entitlement to service connection for a headache disorder, in the July 2015 remand the Board directed the VA examiner to address whether or not the Veteran's headache disorder is at least as likely as not related to service, as well as whether it is at least as likely as not that a headache disorder is caused or aggravated by dysthymia with anxiety.  The March 2016 examiner responded that the Veteran did not have, nor has ever been diagnosed with a headache condition.  Significantly, the service treatment records as well as post-service private medical records clearly show that the Veteran was diagnosed with migraine headaches as well as chronic headaches.  The VA examiner indicated that he did not review the claims file in his assessment of the Veteran's condition.  Thus, the VA examination for headaches was inadequate.
 
Accordingly, the case is REMANDED for the following action:
 
1. Schedule the Veteran for a VA medical examination with a neurologist to evaluate the nature and etiology of any diagnosed headache disorder.  The neurologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The neurologist must specify in the report that these records have been reviewed.  The neurologist is to provide an opinion addressing whether it is at least as likely as not that any diagnosed migraine headache disorder was incurred inservice,  If not, the neurologist is to opine whether it is at least as likely as not that any diagnosed headache disorder is caused or aggravated by any service connected disorder.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
The neurologist is advised that she/he must discuss the Veteran's self-reported history.  The examiner is advised that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.
 
2. The RO or the AMC should also obtain an addendum medical opinion from a somnologist.  All pertinent evidence of record must be made available to and reviewed by the somnologist, including access to the VBMS and Virtual VA files and a copy of this remand.  If the somnologist determines that an examination is necessary in order to provide the requested information, then one should be scheduled.  Following a complete review of the record, the somnologist should answer the following questions:
 
a). Please opine when sleep apnea was first manifested (i.e. prior to service, during service, or post service)? 
 
b). Please identify the factual data which supports the response.
 
The somnologist must consider and address the pertinent evidence, to specifically include the Veteran's reported history of snoring as well as his reported history of breathing disruptions while sleeping during active duty service.
 
The examiner must then opine whether it is as least as likely as not (50 percent or greater probability) that sleep apnea is related to or worsened by the Veteran's  dysthymia with anxious distress.  The examiner must also address whether the Veteran has a separate sleep disorder that is distinct from sleep apnea, and not contemplated by his service-connected dysthymia disorder.  The somnologist is to be provided access to the VBMS and Virtual VA files, and a copy of this remand.  
 
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training
 
3.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the claims of entitlement to service connection for sleep apnea and a headache disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


